DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on10/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 2 recited the method step of “measuring a first expansion volume of the flexible substrate”, however from the claim language it is not clear, what is a first 
Claim 1; line 6-9 recited the features of “a compressive expansion volume” and “a second expansion volume”, however from the claim language it is not clear what is the relationship between the compressive expansion volume and the second expansion volume. Specification; [0049] recited that "the pressure generates a compressive expansion volume of the flexible substrate 20, that is, a second expansion volume, which is usually a relaxation volume. Therefore, the relaxation volume generated by the flexible substrate 20 in compression during the back film attachment process can provide a certain compensation for the contraction volume of the flexible substrate 20 during the lift-off process."  The terms "the compresive expansion volume which is usually a relaxation volume" is confusing and indefinite for similar reasons as the terms have opposite meanings. Furthermore, it is unclear what volume the lift-off process generates, the contraction volume as provided in this paragraph, or the exansion volume "generated by the flexible substrate during the lift-off process is generally a contraction volume" as defined in [0045].
In addition, the Claim 1 contain phrases that are vague, indefinite and/or confusingly worded, for example: Claim 1; line 3 and 7-8 “first application pressure” and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG, CN-106935596.
Regarding claim 13, WANG discloses; a flexible substrate (Fig. 1 and ¶ 0032; the manufacturing method of the flexible substrate), which is obtained by the processing method according to claim 1. 									"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."-MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WANG, CN-106935596, in view of Okuda, US 2009/0188620 and further in view of TABAYASHI, JP 2008-234920.
Regarding claim 1, WANG discloses; a method of processing a flexible substrate, comprising: 												a first expansion volume (as best understood; Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0040, 0056, 0005; peeling of the flexible substrate 2 from the glass substrate 1 cause the curling of the flexible substrate) of the flexible substrate; and 			applying a first application pressure to the flexible substrate to laminate (Fig. 1; S130, Fig. 2c-2d, 4d; 1, 2 and ¶ 0043; flexible substrate is fixed to the glass substrate) the flexible substrate on a base substrate, 								wherein according to a first corresponding relationship between a first pressure applied (Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0040, 0056; pressure applied for peeling of the flexible substrate 2 from the glass substrate 1) to the flexible substrate and a compressive expansion volume generated (Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0040, 0056, 0005; peeling of the flexible substrate 2 from the glass substrate 1 cause the curling of the flexible substrate) by the flexible substrate in compression.			
Regarding claim 2, WANG discloses; lifting off the flexible substrate from a rigid substrate (Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0040, 0056, 0005; peeling of the flexible substrate 2 from the glass substrate 1), wherein the first expansion volume is a contraction volume generated (Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0040, 0056, 0005; peeling of the flexible substrate 2 from the glass substrate 1 cause the curling of the flexible substrate) when the flexible substrate is lifted off from the rigid substrate.	
Regarding claim 3, WANG discloses; a laser lift-off process is conducted to lift off the flexible substrate from the rigid substrate (Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0016; flexible substrate is peeled off from the glass substrate by a laser method).
Regarding claim 4, WANG discloses; the first application pressure (Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0040, 0056; pressure applied for peeling of the flexible substrate 2 from the glass substrate 1) is a pressure applied to the flexible substrate during a back film attachment process.								WANG taken with Okuda substantially discloses the invention but is silent about the second expansion volume is an expansion volume generated by the flexible substrate during the back film attachment process. However TABAYASHI teaches about after the laminate 4 is inclined by applying force with a predetermined compensation volume H to a compensation direction (abstract). 				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify WANG taken with Okuda by providing the second expansion volume is an expansion volume generated by the flexible substrate during the back film attachment process, as taught by TABAYASHI, 
Regarding claim 5, WANG discloses; establishing the first corresponding relationship between the first pressure (Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0040, 0056; pressure applied for peeling of the flexible substrate 2 from the glass substrate 1) applied to the flexible substrate and the compressive expansion volume (Fig. 1; S120, Fig. 2b, 4b; 1, 2 and ¶ 0040, 0056, 0005; peeling of the flexible substrate 2 from the glass substrate 1 cause the curling of the flexible substrate) of the flexible substrate.
Regarding claim 7, WANG discloses; subsequent to the lamination process, bonding the flexible substrate to an integrated circuit board or a flexible printed circuit board (¶ 0076; OLED).

Allowable Subject Matter
Claims 6 and 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729